         Case 1:20-cv-00966-EGS Document 25 Filed 06/11/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 STEFANIA MAURIZI,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )        Civil Action No. 20-0966 (EGS)
                                                   )
 U.S. DEPARTMENT OF STATE,                         )
                                                   )
                Defendant.                         )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s May 11, 2021, Minute Order, the parties—Plaintiff Stefania

Maurizi (“Plaintiff”) and Defendant U.S. Department of State (“State”)—submit the following

joint status report regarding the status of Plaintiff’s Freedom of Information Act (“FOIA”) request

seeking material concerning Julian Assange dated between July 1, 2010, and July 1, 2012.

I.     NON-CLASSIFIED, NON-RETIRED RECORDS

       On May 19, 2021, State made its tenth release of responsive material. For the May 2021

release, State processed 26 pages of potentially responsive unclassified documents after

completion of consultations and released to Plaintiff responsive documents consisting of 26 pages.

All remaining potentially responsive unclassified documents, consisting of approximately 211

pages, remain pending for internal or external consultation and will be processed upon return from

their respective consultations.

       State’s Position: As previously reported, State announced in December 2020 that its

facilities in the National Capital Region were officially regressing to Phase One, which requires

that offices maximize telework. As of June 2021, the National Capital Region remains in Phase

One. This reversion to maximum telework has further constrained the Department’s ability to
          Case 1:20-cv-00966-EGS Document 25 Filed 06/11/21 Page 2 of 3




process records for its FOIA litigation cases, including by making it more difficult to obtain

clearances from internal Department and external Executive Branch components.

       Nevertheless, State has made—and continues to make—a good faith effort to process

documents in this case on a rolling monthly basis at its pre-pandemic standard processing rate of

300 pages per month.

       Plaintiff’s Position: At this time, Plaintiff does not object to proceeding as State has

outlined above.

II.    OTHER RECORDS

       As previously reported, State has completed its onsite collection of potentially responsive

classified and unclassified retired records from the Records Service Center. As previously

described, these records are in hard copy and will require personnel who are otherwise teleworking

to go onsite and conduct a manual review, both with respect to the volume of documents and their

responsiveness. State has identified approximately 10 full boxes of hard copy, retired records but,

for the reasons previously stated, is not in a position to identify the estimated number of potentially

responsive unclassified retired records until personnel can go onsite to begin processing them.

Consequently, the parties agree to defer setting any deadline regarding the processing of these

documents at this time.

       Plaintiff states that she reserves the right to revisit issues related to the processing of these

“other documents” after the non-classified, non-retired records are processed.

       State further reports that circumstances related to its inability to search the classified system

remain unchanged at this time, particularly given the Department’s regression to Phase One, as

described above.

       The parties both propose to file another joint status report by July 12, 2021.




                                                  2
        Case 1:20-cv-00966-EGS Document 25 Filed 06/11/21 Page 3 of 3




Dated: June 11, 2021                    Respectfully submitted,

/s/ Alia L. Smith                       CHANNING D. PHILLIPS, D.C. Bar # 415793
Alia L. Smith, D.C. Bar #992629         Acting United States Attorney
BALLARD SPAHR LLP
1909 K Street, N.W., 12th Floor         BRIAN P. HUDAK
Washington, DC 20006                    Acting Chief, Civil Division
(202) 661-2200
smithalia@ballardspahr.com           By: /s/ Robert A. Caplen
                                         ROBERT A. CAPLEN, D.C. Bar #501480
Kristel Tupja, D.C. Bar #888324914       Assistant United States Attorney
BALLARD SPAHR LLP                        555 4th Street, N.W.
1735 Market Street, 51st Floor           Washington, DC 20530
Philadelphia, PA 19103                   (202) 252-2523
(215) 864-8318                           robert.caplen@usdoj.gov
tupjak@ballardspahr.com
                                        Counsel for Defendant
Counsel for Plaintiff




                                        3
